DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 4/12/2021.  As directed by the amendment, claims 11, 18, 19, 21-23, 26, 27, 29, 33, 36 and 37 have been amended, and claims 14, 15, 24, 25 and 28 have been cancelled. As such, claims 11-13, 16-23, 26, 27 and 29-37 are pending in the instant application.
Applicant has amended claims 18 and 33 to address minor informalities; the objections to the claims are withdrawn.
Applicant has filed the relevant terminal disclaimers; the double patenting rejections are withdrawn.
Applicant has amended claim 11 to include the subject matter of claim 15, and, by extension, amended claim 11 and claim 37 in an attempt to address the previous rejection of claims 15 and 37 under 35 USC 112(a)/first paragraph. However, the amendments do not correct the issue, and they introduce further new matter; the rejections of claims 11 (by virtue of including the subject matter of claim 15) and 37 under 35 USC 112(a)/first paragraph are updated below.
Applicant has amended claim 25 in an attempt to address the previous rejection of claim 25 under 35 USC 112(a)/first paragraph. While the amendments address the rejection under 35 USC 112(a)/first paragraph, the Examiner notes that they broaden 
Applicant has amended claim 36 such that it now has proper antecedent basis; the rejection of claim 36 under 35 USC 112(b)/second paragraph is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 4/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,556,080, US 10,500,362 or US 10,507,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 4/12/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive. 
Applicant argues on page 14 of Remarks that the head piece of Sta-Maria is shaped to conform to the forehead and not the top of the head, and as such, discloses a curvature perpendicular to a line extending between the inlet/outlet conduits. 
In response to applicant's argument that Sta-Maria teaches a shape conforming to the forehead and not the top of the head, such that the curvature does not extend along the axis of the inlet/outlets, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the Examiner acknowledges that the the top of the head and the forehead may have slightly different curvatures, an artisan would have been able to readily extrapolate the teaching of Sta-Maria regarding “curving a manifold to match the surface of the head where the manifold contacts the head” to any head surface. Both Gunaratnam and previously-applied Matula suggest manifolds that are positioned on top of the head, and Rudolph explicitly discloses one, with conduits that extend downward from the left and right along the curvature of the head, such that curving the bottom surface of such a manifold to match the top of the head as it curves downward to the left and right, in view of the teaching of Sta-Maria above, would arrive at a manifold with a surface that curves along the axis between the left and right outlets as claimed. 

Applicant argues on page 15 of Remarks that Matula has a chin strap and thus the interface is not the lowest-positioned component of the mask that contacts the face of the patient [when the patient is in a fully upright position as best understood, see the rejection of claims 11 and 37 under 35 USC 112(b)/second paragraph below].
The Examiner agrees that Matula discloses a chin strap and thus does not meet the new claim limitation. However, Gunaratnam does not suffer from this same issue, 

Applicant argues on page 15 of Remarks that Fig. 37 of Gunaratnam, Figs. of 46, 54 and 58 of Matula, and Figs. 1-4 Rudolph do not show a back strap with a user-adjustable length.
Without necessarily agreeing, the Examiner respectfully notes that back straps with use-adjustable lengths were well known in the art well before the instant invention, and, indeed, Gunaratnam Fig. 18 does explicitly show such a back strap. Length-adjustable back straps were not a novel or non-obvious concept at the time of invention, and their inclusion in any head-mounted mask system would have been obvious to an artisan at the time of invention in order to aid in the fitting of a such a system to a wearer’s head.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-13, 16-20, 23, 26, 27 and 29-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 11 (and thus its dependent claims 12, 13, 16-20, 23, 26, 27 and 29-36) and claim 37, the claims have been amended to recite, “the concave region extending continuously along an entire exterior length of the detachable manifold when the detachable manifold is attached to the first inlet conduit and the second inlet conduit.” As discussed in the previous rejection, the specification as originally filed only describes the base portion 72 of the detachable manifold 70 as being curved to match the shape of the patient’s head (para [0151]). The base portion does not extend an entire length of the manifold 70, because the entire length also includes tube portions 25 (Fig. 2-2; para [0151]), which are not said to be curved; therefore, “the concave region extends continuously along an entire exterior length of the detachable manifold” is new matter, because tube portions 25 make up part of the exterior of the manifold. As best understood, in light of the specification, e.g. Figs. 2-2 and 6-2 and paras [0104] and [0151], Applicant may have been attempting to claim wherein “the concave region extends continuously along an entire exposed length of the detachable manifold  are fully inserted over the first and second manifold-conduit joints, respectively”. 
Further regarding claim 11 (and thus its dependent claims 12, 13, 16-20, 23, 26, 27 and 29-36) and claim 37, the claims also have been amended to recite, “the continuously curving engagement surface extending from the first inlet conduit through the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit.” As discussed above, the curvature in the manifold is only described in relation to the base of the manifold, not the tube portions 25/manifold-conduit joints thereof, and, moreover, the joints are not disclosed as forming part of a curving engagement surface, which is understood to be defined by the bottom/inner-facing surface of the conduits and exposed lower portion of the manifold seen in Fig. 6-2; therefore, “the continuously curving engagement surface extending…through the first manifold-conduit joint and the second manifold-conduit joint” (emphasis added) is new matter, because the joints are not said to be curved, nor are they said to form part of a curving engagement surface that extends as claimed. As best understood, in light of the specification, e.g. Figs. 2-2 and 6-2 and paras [0104] and [0151], Applicant may have been attempting to claim wherein, “the continuously curving engagement surface extending from the first inlet conduit across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit.”
Further regarding claim 11 (and thus its dependent claims 12, 13, 16-20, 23, 26, 27 and 29-36) and claim 37, the claims also have been amended to recite, “the patient interface being a lowest-positioned component of the mask system that contacts the face of the patient when the mask system is worn by the patient.” The claims give no 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 16-20, 23, 26, 27 and 29-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 (and thus its dependent claims 12, 13, 16-20, 23, 26, 27 and 29-36) and claim 37, the claims recite, “the patient interface being a lowest-positioned component of the mask system that contacts the face of the patient when the mask system is worn by the patient.” However, the claims give no context/reference point for what is to be considered “lowest,” such that they are indefinite. As best understood, for when the patient is positioned fully upright, or stated another way, where no face-contacting component of the system extends past an upper lip of the patient in the direction of a chin of the patient.
Further regarding claim 23, a shape can be a D shape, or be in the shape of a D, but it is unclear how a shape can, itself, “have a D shape” (emphasis added), unless the D-shape is some sub-portion of the overall shape (which is not understood to be the case in view of the instant specification)? Also, claim 20, from which claim 23 depends, requires the first/second and third/fourth shapes to be different, such that they can’t both/all have a/the D-shape. As best understood, for purposes of examination, claim 23 will be considered to read “the first, second, third and fourth cross-sectional shapes are all D-shaped, with different ratios of straight-to-curved portions defining different D-shapes.” 

Claim Interpretation
Claim 37 has been amended to recite, “the first inlet conduit and the second inlet conduit are only components of the mask system attachedwhen the mask system is worn by the patient.” When the Examiner proposed amending “attachable” to read “attached”, this also meant making the same amendment in lines 8 and 10, as well, and not just “when the mask system is worn by the patient”. Applicant’s amendment has drawn this limitation to an in-use limitation. Because the instant claims are apparatus claims, the is, not what a device does. See MPEP 2114. Prior art that is capable of being used as recited, regardless of whether it is explicitly disclosed as such, will be considered to read on the instant limitation.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 16, 18-20, 23, 26, 27 and 29-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al. (US 2004/0226566 A1; hereinafter “Gunaratnam”) in view of Rudolph (US 5,538,000; hereinafter “Rudolph”), Sta-Maria (US 2005/0092329 A1; hereinafter “Sta-Maria”), and Matula, Jr. et al. (US 2005/0205096 A1; hereinafter “Matula”). 
Regarding claims 11 and 12, Gunaratnam discloses a mask system to deliver respiratory therapy to a patient (e.g. Fig. 37; para [0002]), the mask system comprising: 
a patient interface (nasal assembly 210) that defines a breathing chamber (within frame 216, see e.g. Fig. 27) and is shaped to seal against a face of the patient and deliver pressurized air from the breathing chamber into airways of the patient (Figs. 25 and 37; para [0239] in view of para [01214]), the patient interface defining a first air inlet  through a first side of the patient interface (through left end portion 221/left side frame member 232) and a second air inlet through a second side of the patient interface opposite from the first side of the patient interface (through right end portion 221/right side frame member 232) (Figs. 26-27; para [0242]); 
a first inlet conduit (left conduit 274) attachable to the patient interface at the first air inlet to deliver pressurized air to the breathing chamber through the first air inlet (Fig. 37; para [0242]); 
a second inlet conduit (right conduit 274)  attachable to the patient interface at the second air inlet to deliver pressurized air to the breathing chamber through the second air inlet (Fig. 37; para [0242]); and 
a detachable manifold (flow generator connector 284) (Fig. 35) to receive pressurized air from a flow generator and provide the pressurized air to both the first inlet conduit and the second inlet conduit (para [0244]), the detachable manifold removably attachable to the first inlet conduit at a first manifold-conduit joint (comprising/at conduits 286) and removably attachable to the second inlet conduit at a second manifold-conduit joint (comprising/at conduits 288) (para [0244]), the detachable manifold being mountable at a top of a head of the patient when the mask system is worn by the patient so that the first inlet conduit passes from the patient interface to the detachable manifold between a first ear and a first eye of the patient on a first side of the head of the patient and the second inlet conduit passes from the patient interface to the detachable manifold between a second ear and a second eye of the patient on a second side of the head of the patient opposite from the first side of the head of the patient (Fig. 37; para [0242]); and 
a back strap (rear strap 299) connectable to the first inlet conduit at a first location above the first ear of the patient when the mask system is worn by the patient, and connectable to the second inlet conduit at a second location above the second ear of the patient when the mask system is worn by the patient (Fig. 37).
 demonstrates that it was well known in the respiratory tubing and connected elements art at the time of invention for joints between tubing and elements connected thereto to be shaped to provide no visible step change across the joint (e.g. Figs. 39 and 43), Gunaratnam is silent regarding wherein the detachable manifold has a curved exterior shaped with a concave region to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient, the concave region extending continuously along an entire exterior length of the detachable manifold when the detachable manifold is attached to the first inlet conduit and the second inlet conduit, wherein the concave region of the detachable manifold, a portion of the first inlet conduit proximate the detachable manifold, and a portion of the second inlet conduit proximate the detachable manifold define a continuously curving engagement surface to match the convex curvature of the top of the head of the patient, i.e. by virtue of the first inlet conduit and the detachable manifold being shaped to provide no visible step change across the first manifold-conduit joint and the second inlet conduit and the detachable manifold being shaped to provide no visible step change across the second manifold-conduit joint, the continuously curving engagement surface extending from the first inlet conduit, as best understood, across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit.  However, Rudolph demonstrates that it was well known in the respiratory therapy system art at the time of invention for a detachable manifold (comprising sleeve 40 and airflow distributor 6) to have an exterior shaped with a region (lower wall 31) to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient (Fig. 3), the region extending continuously along, as best understood, an entire exposed length of the detachable manifold when the detachable manifold is attached to the first inlet conduit and the second inlet conduit (Fig. 4), wherein the region of the detachable manifold, a portion of the first inlet conduit proximate the detachable manifold, and a portion of the second inlet conduit proximate the detachable manifold define an engagement surface (the lower surfaces of the conduits and manifold in Fig. 4) to contact the convex curvature of the top of the head of the patient (Figs. 1 and 3), the engagement surface extending from the first inlet conduit, as best understood, across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit (Fig. 4), and Sta-Maria teaches that it was known in the respiratory art at the time of invention for a detachable head-mounted respiratory tubing manifold (head piece/apparatus 100) (Figs. 4A-5) to include a curved exterior shaped with a concave region to mate with a convex curvature of the head of the patient when the mask system is worn by the patient (Figs. 4C-5; material 160...having an incurvature on its underside surface or portion 170 so as to conform to the contour of the forehead, para [0039]). Therefore, it would have been obvious to an artisan at the time of invention to modify the manifold of Gunaratnam to include wherein the detachable manifold has a curved exterior shaped with a concave region to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient, the concave region extending continuously along an entire exterior length of the detachable manifold when the detachable manifold is attached to the first inlet conduit and the second inlet conduit, 
While Gunaratnum can be considered to disclose wherein the first inlet conduit, the second inlet conduit, the detachable manifold, and the back strap form a conduit headgear system that provides a combined air delivery and stabilizing structure in distinction to having separate air delivery and stabilizing structures (Fig. 37, wherein the elements are combined), such that the first inlet conduit and the second inlet conduit are only components of the mask system attached to the patient interface to support the patient interface in an operative position in which the patient interface seals against the face of the patient when the mask system is worn by the patient (i.e. when the system is on the patient as shown in Fig. 37 but side straps 296 are not engaged with the connector portions 226), the patient interface being a lowest-positioned component of the mask system that contacts the face of the patient when the mask system is worn by the patient (Fig. 37), and Gunaratnum further teaches a back strap (rear strap 100) being a component of a conduit headgear system with a user-adjustable length (see Fig. 18, where the strap can be adjusted in length by feeding more or less of the strap through buckle 102), Gunaratnum is silent regarding the back strap being an only component of the conduit headgear system with a user-adjustable length, since straps 296 of Gunaratnum are also length-adjustable in the same manner. However, Matula teaches that it was known in the respiratory therapy art at the time of invention to either provide a strap system similar to that of Gunaratnum (e.g. Matula Fig. 46) or for a first inlet conduit (left conduit 564) (Matula Figs. 57-58), a second inlet conduit (right conduit 564), a junction (at 20 in Figs. 57-58), and a back strap (head strap 568) to form a conduit headgear system that provides a combined air delivery and stabilizing structure in distinction to having separate air delivery and stabilizing structures (Matula Figs. 57-58), wherein it would have been obvious to an artisan at that the first inlet conduit and the second inlet conduit are only components of the mask system attached to the patient interface to support the patient interface in an operative position in which the patient interface seals against the face of the patient when the mask system is worn by the patient and the patient interface being a lowest-positioned component of the mask system that contacts the face of the patient when the mask system is worn by the patient (Gunaratnum Fig. 37 in view of Matula Figs. 57-58, where the proposed modification substitutes the headgear assembly 220 of Gunaratnum for the direct conduit-to-rear strap connections of Matula Figs. 57-58), and for the back strap of the system of Gunaratnum modified in view Matula to have a user-adjustable length as taught by Gunaratnum such that the back strap is an only component of the conduit headgear system with a user-adjustable length (because the modification in view of Matula Figs. 57-58 results in Fig. 37 of Gunaratnum only having a rear strap as discussed above), in order to provide the expected result of allowing the user to move the conduits further backward or forward on the head according to their comfort and/or head size.
Regarding claim 13, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam in view of Rudolph teaches/suggests the detachable manifold is T-shaped, with a first axis being defined between the first manifold-conduit joint and the second manifold-conduit joint, and a second axis being perpendicular to the first axis and extending through an air inlet through which the detachable manifold is adapted to receive pressurized air from the flow generator (Gunaratnam Fig. 37 when modified in view of Rudolph Figs. 3-4, where having a front conduit in the manifold (as disclosed by Rudolph Fig. 3) would not be necessary in the two patient conduit system of Gunaratnam, and omitting it would thus arrive at a T-shape as depicted by Rudolph Fig. 4).
Regarding claim 16, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam in view of Rudolph further teaches wherein: 
the detachable manifold includes an inlet tube portion (Gunaratnam third conduit 290/Rudolph sleeve 40) that is rotatably coupled to a base portion (Gunaratnam, the portion between third conduit 290 and conduits 286/288/Rudolph airflow distributor 6) of the detachable manifold that removably attaches to the first inlet conduit and the second inlet conduit (Gunaratnam para [0244]/Rudolph Fig. 4, col. 4, lines 58-67); 
the inlet tube portion is able to rotate 360 degrees with respect to the base portion of the detachable manifold (Gunaratnam para [0244] in view of Fig. 35, where there is no structure that would prevent full/360 degree rotation of a conduit swivelly attached to a pressurized supply conduit/Rudolph Fig. 4; col. 6-28; where there is no structure that would prevent full/360 degree rotation of the sleeve 40 within the joint); and 
the inlet tube portion is connectable to an air delivery tube (Gunaratnam pressurized supply conduit in para [0244]; Rudolph primary conduit 5) to receive pressurized air from flow generator (Gunaratnam para [0244]/Rudolph col. 3, lines 62-65).  
Regarding claim 18, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further teaches/suggests wherein: 
the detachable manifold defines a first aperture that is D-shaped at the first manifold-conduit joint (para [313]; wherein it would have been obvious to an artisan at the time of invention to utilize the disclosed D-shaped conduits (and correspondingly shaped joints) in all/any of the embodiments of Gunaratnam, including that of modified Fig. 37 as discussed above, in order to be able to lower the impedance without increasing the height, thereby maintaining a low profile of the conduits per Gunaratnam para [0313]), which would have obviously suggested to an artisan at the time of invention that the manifold connectors/joints should also be D-shaped so as to accommodate said conduits, the first aperture structured to provide pressurized air from the detachable manifold to the first inlet conduit (para [0244]); and 
the detachable manifold defines a second aperture that is D-shaped at the second manifold-conduit joint (para [313]), which would have obviously suggested to an artisan at the time of invention that the manifold connectors/joints should also be D-shaped so as to accommodate said conduits, the second aperture structured to provide pressurized air from the detachable manifold to the second inlet conduit (para [0244]).
 teaches the mask system of claim 18, wherein Gunaratnam in view of Rudolph further discloses/suggests wherein the detachable manifold defines an air inlet (Gunaratnam within conduit 290/Rudolph within sleeve 40) that is circularly shaped (Gunaratnam Figs. 35 and 37; wherein the opening appears to be circular/Rudolph Figs. 3-4; wherein it would have been obvious to an artisan at the time of invention to maintain the air inlet as circular even while using D-shaped delivery tubing/manifold side connectors, in order to ensure that the manifold patient circuit connector can be easily connected to traditional circular patient circuit tubing), the air inlet being structured to receive pressurized air from the flow generator (Gunaratnam para [0244]).
Regarding claim 20, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam would have further rendered obvious to an artisan at the time of invention wherein: 
the first inlet conduit has a first cross-sectional shape at the first manifold-conduit joint; 
the first inlet conduit has a second cross-sectional shape at a first location twenty percent of a length of the first inlet conduit from the detachable manifold to the patient interface, the second cross-sectional shape being different from the first cross-sectional shape; 
the second inlet conduit has a third cross-sectional shape at the second manifold-conduit joint; and 
the second inlet conduit has a fourth cross-sectional shape at a second location twenty percent of a length of the second inlet conduit from the detachable manifold to the patient interface, the fourth cross-sectional shape being different from the third cross-sectional shape (Gunaratnam teaches that a flow generator connector/manifold joint for connecting to dual lumen tubing can either have two prongs, as seen in Fig. 35 and Fig. 47, or one prong, as seen in Fig. 48 (para [0261]). When using one prong, the cross-sectional shape of the conduit has an open cross-sectional shape at the joint, and a divided cross-sectional shape along the rest of the conduit, including at a location 20% of a length away from the joint (para [0261]). It would have been obvious to an artisan at the time of invention to modify the embodiment of Gunaratnam Figs. 35-37 to use the single prong joints taught by Gunaratnam Fig. 48 and thus arrive at conduits with different shapes at the claimed locations, in order to make the joints generic so that undivided conduits could be used if desired and/or to make connecting the conduits easier because only one opening has to be aligned.
Regarding claim 23, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 20, wherein Gunaratnam further discloses/teaches wherein: 
the first cross-sectional shape and the second cross-sectional shape are both D-shaped; and 
the third cross-sectional shape and the fourth cross-sectional shape are both D-shaped (para [0313]; wherein it would have been obvious to an artisan at the time of invention to utilize the disclosed D-shaped conduits (and correspondingly shaped joints) in all/any of the embodiments of Gunaratnam, including that of modified Fig. 37 as discussed above, in order to be able to lower the impedance without .
Regarding claims 26 and 36, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam in view of Matula further teaches wherein: 
the back strap is connectable to the first inlet conduit at the first location using a first eye/means for connecting provided to the first inlet conduit; and 
the back strap is connectable to the second inlet conduit at the second location using a second eye/means for connecting provided to the second inlet conduit (see the discussion of claim 11 above, where Matula educates Gunaratnam to have the rear strap connected directly to the conduits, and Gunaratnam teaches a length-adjustable strap, which is achieved by way of eyes, see Gunaratnam Fig. 18, the eyes of buckle 102, see also Matula Figs. 1-2, where the back strap is connected to the conduits by what appear to be eyes in connection pieces 40, such that it would have been obvious to an artisan at the time of invention to provide the length adjustment of claim 11 via conduit-mounted eyes as further taught by Gunaratnam and Matula, in order to utilize a known length-adjustment means to provide the expected result of an easily-adjustable rear strap).
Regarding claim 27, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further discloses wherein the mask system is structured so that the back strap wraps around a back of the head of the patient across an occipital bone of the patient when the mask system is worn by the patient (Fig. 37).
 teaches the mask system of claim 11, wherein Gunaratnam further teaches wherein the back strap includes hook and loop material that provides user adjustable length to the back strap (Gunaratnam Fig. 18 in view of para [0210]; wherein it would have been obvious to an artisan at the time of invention to use the same standard connection/adjustment means for all of the straps disclosed by Gunaratnam, including the rear strap, to provide the expected result of an easily-adjustable rear strap).
Regarding claim 30, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further discloses wherein: 
the first inlet conduit is arcuate, such that the first inlet conduit continuously curves between a connection of the first inlet conduit to the patient interface and a connection of the first inlet conduit to the detachable manifold; and 
the second inlet conduit is arcuate, such that the second inlet conduit continuously curves between a connection of the second inlet conduit to the patient interface and a connection of the second inlet conduit to the detachable manifold (Fig. 37 in view of e.g. Figs. 38-39, which show how the conduits curve around the face/head).  
Regarding claim 31, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further discloses wherein: 
the first inlet conduit is removably attachable to the patient interface at the first air inlet; and 
the second inlet conduit is removably attachable to the patient interface at the second air inlet (Figs. 27 and 37; para [0242]).
Regarding claim 32, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further suggests wherein the patient interface comprises an under-the-nose interface that defines a single orifice adapted to interface with both nostrils of the patient and deliver air from the breathing chamber to both nostrils of the patient, such that a portion of the under-the-nose interface that defines the single orifice surrounds both nostrils of the patient when the mask system is worn by the patient (Figs. 134-135, where an artisan at the time of invention would have been familiar with the depicted interface being one as claimed based on the general shape thereof), however, Gunaratnam does not explicitly disclose wherein the patient interface comprises an under-the-nose interface that defines a single orifice adapted to interface with both nostrils of the patient and deliver air from the breathing chamber to both nostrils of the patient, such that a portion of the under-the-nose interface that defines the single orifice surrounds both nostrils of the patient when the mask system is worn by the patient. However, Matula further teaches that it was well known in the respiratory interface art at the time of invention for a patient interface to comprise an under-the-nose interface (Fig. 17 or 25/28A) that defines a single orifice (opening 134/242) adapted to interface with both nostrils of the patient and deliver air from the breathing chamber to both nostrils of the patient (para [0092] or [0111]), such that a portion of the under-the-nose interface that defines the single orifice surrounds both nostrils of the patient when the mask system is worn by the patient (e.g. Fig. 46, 52 or 58), such that it would have been obvious to an artisan at the time of invention for the modified mask system of Gunaratnam to include a patient interface that comprises an under-the-nose interface that defines a single orifice adapted to interface with both nostrils of the patient and deliver air from the breathing chamber to both nostrils of the patient, such that a portion of the under-the-nose interface that defines the single orifice surrounds both nostrils of the patient when the mask system is worn by the patient as further taught Matula, in order to utilize a known interface to provide the expected result of a less invasive patient interface for increased patient comfort (e.g. one that avoids irritating the internal surfaces of the nares).
Regarding claim 33, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam in view of Rudolph, Sta-Maria and Matula would have rendered to an artisan at the time of invention as an obvious change in shape/design choice wherein: 
a front side of the detachable manifold that is adapted to face toward in front of the patient when the mask system is worn by the patient includes a first continuous surface that transitions from a convex curve at a center of the detachable manifold to a concave curve on each lateral region of the front side of the detachable manifold; and 
a back side of the base detachable manifold that is adapted to face toward in back of the patient when the mask system is worn by the patient includes a second continuous surface that transitions from a convex curve at the center of the detachable manifold to a concave curve on each lateral region of the back side of the detachable manifold (Gunaratnam Fig. 37 when combined with Rudolph Figs. 3-4 and Sta-Maria as discussed above regarding claim 11, where having a front conduit in the manifold (as disclosed by Rudolph Fig. 3) would not be necessary in the two patient conduit system of Gunaratnam, and omitting it would thus arrive at a T-shape with convex continuous front and back side surfaces at the center, and rounding out the transition from those surfaces to the tube connectors would result in concave curves to each lateral region and said rounding would have been obvious to an artisan at the time of invention in order to provide the expected result of a sleek, rounded manifold for aesthetic purposes and/or to minimize corners within the system that might otherwise collect dirt. A change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B).
Regarding claim 34, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further discloses wherein the detachable manifold includes means for receiving pressurized air from the flow generator (connector 290) (Figs. 35 and 37; para [0244]).  
Regarding claim 35, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, wherein Gunaratnam further discloses wherein the patient interface includes means for sealing against the face of the patient (nozzle assembly 218) (Figs. 25 and 37; para [0239] in view of para [01214]).
Regarding claim 37, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches a mask system having the limitations of claim 37 that correspond to the limitations as discussed above regarding claims 11, 18 and 31 for the same reasons as .

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gunaratnam in view of Rudolph, Sta-Maria and Matula as applied to claim 11 above, and further in view of Matula, Jr. et al. (US 2005/0199242 A1; hereinafter “Matula ‘242’).
Regarding claim 17, Gunaratnam in view of Rudolph, Sta-Maria and Matula teaches the mask system of claim 11, but Gunaratnam in view of Rudolph, Sta-Maria and Matula is silent regarding wherein the detachable manifold comprises a substantially rigid material arranged to prevent collapse of the detachable manifold when the mask system is worn by the patient and in use.  However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Matula ‘242 teaches that it was known in the respiratory tube manifold art at the time of invention for a 3-tube manifold (Y-piece 82) to be rigid (para [0074]), and wherein it would have been obvious to an artisan at the time of invention to modify the manifold of Gunaratnam in view of Rudolph, Sta-Maria and Matula to comprise a substantially rigid material as taught by Matula ‘242, such that it is arranged to prevent collapse of the detachable manifold when the mask system is worn by the patient and in use, in order to ensure the expected result of maintaining the patency of the manifold to ensure that air/gas continues to flow therethrough throughout therapy, as well as to utilize a suitable material expected to ensure the swivel function of the manifold (if too soft/flexible, the .  

Allowable Subject Matter
Claims 21 and 22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785